3ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 10/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the effect of the first coating process on the second coating process" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the effect of the first coating process on the second coating process" will be considered to mean "an effect of the first coating process on the second coating process".

Claim 9 recites the limitation "the effect of the second coating process on the first coating process" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the effect of the second coating process on the first coating process" will be considered to mean "an effect of the second coating process on the first coating process".

Claim 17 recites the limitation “a correction element” in line 19. It is unclear if this is intended to be the same or different from the “correction element” in line 10. For the purposes of examination, “a correction element” in line 19 will be considered to mean “the correction element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosshammer (U.S. Patent Application Publication 2019/0226092, hereafter Mosshammer ‘092).
	Claim 1: Mosshammer ‘092 teaches a method of processes that perform at least two reactive coating processes (abstract, [0051]) comprising:
	coating a substrate by at least a first and second reactive coating process (abstract, [0051], claim 1); and
	closed loop controlling the processes (abstract, claim 1, [0031]) by a manipulated control parameter of both the first and second reactive coating processes using a correction element (abstract, claims 1 and 14, [0054]),
	wherein the correction element is mapped to the control parameters of each coating process (abstract, claim 2, [0125], [0130]), and where the mapping functions can be different ([0185], [0205], [0228]) and, therefore, control parameters for each coating process are different.

	Claim 2: Mosshammer ‘092 teaches that the method can comprise supplying the processes with a gas ([0051], [0160]) where the coating forms a layer on the substrate comprising a constituent of the gas ([0051], [0160]).
	Claim 3: Mosshammer ‘092 teaches that the manipulated control parameters can include the gas flow rate of the reactive coating processes ([0062]).
	Claim 4: Mosshammer ‘092 teaches that the coating can comprise forming a first sublayer on the substrate by a first coating process and forming a second sublayer on the coating by a second coating process (abstract, claim 1, Fig. 4, [0090], [0091]).
	Claim 5: Mosshammer ‘092 teaches that the reactive coating processes can be performed in different coating regions of the same apparatus ([0143]), where each coating region can be a separate vacuum chamber ([0143], [0144]).

	Claim 6: Mosshammer ‘092 teaches that the ratio of the change in the control parameter to the value of the control parameter for each coating process can be set to 0.01 ([0106]), which is the same as each control parameter being changed by 1%.
	Because the control parameter for the first and second coating processes are changed by the same percent, the ratio of the control parameters of the first and second coating processes remains constant.

	Claim 7: Mosshammer ‘092 teaches that the correction element relates reference values for the control parameters of the reactive coating processes ([0030], [0082], [0083]).
	Claim 8: Mosshammer ‘092 teaches that the correction element can include interactions among the different coatings ([0095]).
	Claim 9: Mosshammer ‘092 teaches that the correction element can contain the process information tensors ([0077], [0078], [0110]), where the process information can include interactions among the different coatings ([0095]).
	Claim 10: Mosshammer ‘092 teaches that the correction element can take into account the gas flow which is withdrawn from the reactive coating processes ([0062], [0146], [0151]).
	Claim 11: Mosshammer ‘092 teaches that the gas flow can be withdrawn from the coating processes through a pump arrangement (814) that directly adjoins the coating processes (Figs. 7a-b, [0146]).
	Claim 12: Mosshammer ‘092 teaches that the correction element can contain the process information tensors ([0077], [0078], [0110]), where the process information includes the gas flow which is withdrawn from the reactive coating processes ([0062], [0146], [0151]).
	Claim 13: Mosshammer ‘092 teaches that the correction element can take account of electrical power use of the reactive coating processes ([0062]).
	Claim 14: Mosshammer ‘092 teaches that the correction element can contain the process information tensors ([0077], [0078], [0110]), where the process information includes the electrical power use of the reactive coating processes ([0062]).
	Claim 15: Mosshammer ‘092 teaches that the manipulated control parameters can include the spatial distribution of gas of the reactive coating processes ([0062]).
	Claim 16: Mosshammer ‘092 teaches that the reactive coating processes can be effected by sputtering ([0051]), which is a type of physical vapor deposition.

	Claim 17: Mosshammer ‘092 teaches a method of controlling a group of processes that perform at least two reactive coating processes (abstract, [0051]) comprising:
	determining interaction between the coating processes and layers ([0095]), where the coating processes include at least a first and a second reactive coating process (abstract, [0051], claim 1), where the method includes manipulating control parameter of both the first and second reactive coating processes and determining processing state parameters of both the first and second reactive coating processes (abstract, claims 1 and 14, [0054], [0062]);
	forming a correction element based on values including the interaction between the coating processes and layers (abstract, claims 1 and 14, [0054], [0095]),
wherein the correction element is mapped to the control parameters of each coating process (abstract, claim 2, [0125], [0130]), and where the mapping functions can be different ([0185], [0205], [0228]) and, therefore, control parameters for each coating process are different; and
providing a control device (1802) configured to control the group of processes by the control parameters using the correction element (Figs. 7a-b, abstract, claims 1 and 14, [0147], [0148]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713